PER CURIAM.
The former wife appeals a final summary judgment entered against her on her petition to vacate or set aside a property settlement agreement incorporated into a final judgment of dissolution of marriage. We affirm the judgment appealed upon a holding that appellant’s allegations in support of her petition (fraud, duress, coercion and failure to provide full disclosure) form the basis for a claim of intrinsic fraud. DeClaire v. Yohanan, 453 So.2d 375 (Fla.1984); Langer v. Langer, 463 So.2d 429 (Fla. 3d DCA 1985); August v. August, 350 So.2d 794 (Fla. 3d DCA 1977). Any petition to vacate a judgment on grounds of intrinsic fraud must be- filed within one year after the entry of the judgment. De-Claire; Langer. Appellant’s petition to set aside or vacate was filed almost four years after the entry of the final judgment of dissolution which incorporated the property settlement agreement.
Affirmed.